

115 SRES 471 ATS: Designating March 29, 2018, as “Vietnam Veterans Day”.
U.S. Senate
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 471IN THE SENATE OF THE UNITED STATESApril 17, 2018Mr. Burr (for himself and Mr. Manchin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 29, 2018, as Vietnam Veterans Day.
	
 Whereas the Vietnam War was fought in the Republic of Vietnam from 1955 to 1975 and involved regular forces from the Democratic Republic of Vietnam and Viet Cong guerrilla forces in armed conflict with the United States Armed Forces, the armed forces of allies of the United States, and the armed forces of the Republic of Vietnam;
 Whereas the United States Armed Forces became involved in Vietnam because the United States Government wanted to provide direct support by the Armed Forces to the Government of the Republic of Vietnam to defend against the growing threat of Communism from the Democratic Republic of Vietnam;
 Whereas members of the United States Armed Forces began serving in an advisory role to the Government of South Vietnam in 1955;
 Whereas as a result of the Gulf of Tonkin incidents on August 2 and 4, 1964, Congress overwhelmingly passed the Gulf of Tonkin Resolution (Public Law 88–408) on August 7, 1964, which provided to the President of the United States the authority to use armed force to assist the Republic of Vietnam in the defense of its freedom against the Democratic Republic of Vietnam;
 Whereas, in 1965, United States Armed Forces ground combat units arrived in the Republic of Vietnam to join an already present 23,000 United States Armed Forces personnel;
 Whereas, by September 1965, there were between 150,000 and 190,000 United States Armed Forces troops in Vietnam, and by 1969, a peak number of United States Armed Forces troops in Vietnam of approximately 549,500 troops was reached, including United States Armed Forces members supporting the combat operations from Thailand, Cambodia, Laos, and aboard Navy vessels;
 Whereas, on January 27, 1973, the Agreement on Ending the War in Vietnam and Restoring Peace (commonly known as the Paris Peace Accords) was signed, which required the release of all United States prisoners-of-war held in North Vietnam and the withdrawal of all United States Armed Forces from South Vietnam;
 Whereas, on March 29, 1973, the United States Armed Forces completed the withdrawal of combat units and combat support units from South Vietnam;
 Whereas, on April 30, 1975, North Vietnamese regular forces captured Saigon, the capital of South Vietnam, effectively placing South Vietnam under Communist control;
 Whereas more than 58,000 members of the United States Armed Forces lost their lives in the Vietnam War, and more than 300,000 members of the United States Armed Forces were wounded in Vietnam;
 Whereas, in 1982, the Vietnam Veterans Memorial was dedicated in the District of Columbia to commemorate the members of the United States Armed Forces who died or were declared missing-in-action in Vietnam;
 Whereas the Vietnam War was an extremely divisive issue among the people of the United States and a conflict that caused a generation of veterans to wait too long for the United States public to acknowledge and honor the efforts and services of those veterans;
 Whereas members of the United States Armed Forces who served bravely and faithfully for the United States during the Vietnam War were often wrongly criticized for the decisions of policymakers that were beyond the control of those members of the United States Armed Forces; and
 Whereas designating March 29, 2018, as Vietnam Veterans Day would be an appropriate way to honor the members of the United States Armed Forces who served in South Vietnam and throughout Southeast Asia during the Vietnam War: Now, therefore, be it
	
 That the Senate— (1)designates March 29, 2018, as Vietnam Veterans Day;
 (2)honors and recognizes the contributions of veterans who served in the United States Armed Forces in Vietnam during war and during peace;
 (3)encourages States and local governments to designate March 29, 2018, as Vietnam Veterans Day; and
 (4)encourages the people of the United States to observe Vietnam Veterans Day with appropriate ceremonies and activities that—
 (A)provide the appreciation that veterans of the Vietnam War deserve; (B)demonstrate the resolve that the people of the United States shall never forget the sacrifices and service of a generation of veterans who served in the Vietnam War;
 (C)promote awareness of the faithful service and contributions of the veterans of the Vietnam War—
 (i)during service in the United States Armed Forces; and (ii)to the communities of the veterans since returning home;
 (D)promote awareness of the importance of entire communities empowering veterans and the families of veterans in helping the veterans readjust to civilian life after service in the United States Armed Forces; and
 (E)promote opportunities for veterans of the Vietnam War—
 (i)to assist younger veterans returning from the wars in Iraq and Afghanistan in rehabilitation from wounds, both seen and unseen; and
 (ii)to support the reintegration of younger veterans into civilian life.